—Appeal by defendant from a judgment of divorce of the Supreme Court, Rockland County, entered November 18, 1975. Judgment affirmed, without costs or disbursements. This record amply demonstrates that defendant and her former attorneys were dilatory, if not obstructive, in defending the action. Every Justice involved in this matter at the trial level has so noted; extreme leniency was afforded by them to the defendant. In light of the age of the parties and the defendant’s litigious nature, it was not an abuse of discretion to refuse to grant another adjournment in this prolonged and costly litigation. Nor was it improper for the Trial Justice to refuse to disqualify himself when confronted with an application therefor on the date of trial. The record supports the findings; the judgment should be affirmed. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.